Name of Issuing Entity Check if Registered Name of Originator1(a) Total Assets in ABS by Originator Assets That Were Subject of Demand2(a) Assets That Were Repurchased or Replaced3(a) Assets Pending Repurchase or Replacement (within cure period)4(a) Demand in Dispute5(a) Demand Withdrawn6(a) Demand Rejected7(a) (#) (%) (#) ($)8(a) (%) (#) ($)8(a) (%) (#) ($)8(a) (%) (#) ($)8(a) (%) (#) ($)8(a) (%) (#) ($)8(a) (%) Residential mortgages – Non-Prime Banc of America Funding 2005-C Trust9(a) X GreenPoint Mortgage Funding, Inc. 100.00% 1 0.23% 1 0.23% Banc of America Funding 2006-5 Trust9(a) X American Home Mortgage Corp. 62 3.77% 1 0.18% 1 0.18% Banc of America Funding 2006-H Trust9(a) X Unknown11(a) 14 0.56% 14 0.56% Banc of America Funding 2006-7 Trust9(a) X Unknown11(a) 1 0.08% 1 0.08% Banc of America Funding 2006-I Trust9(a) X Unknown11(a) 1 0.08% 1 0.08% Banc of America Funding 2007-1 Trust9(a) X American Home Mortgage Corp. 52.56% 2 0.09% 2 0.09% Unknown11(a) 1 0.04% 1 0.04% Banc of America Funding 2007-A Trust9(a) X Wells Fargo Bank, N.A. 10.01% 2 0.16% 1 0.07% Banc of America Funding 2007-2 Trust9(a) X National City Mortgage Co. 11.97% 1 0.05% 1 0.05% Banc of America Funding 2007-B Trust9(a) X Bank of America, National Association 95.55% 2 0.41% 0 0 0.00% 0 0 0.00% 1 0.20% 0 0 0.00% 1 0.21% Banc of America Funding 2007-3 Trust9(a) X Unknown11(a) 7 0.49% 7 0.49% Banc of America Funding 2007-4 Trust9(a) X Wells Fargo Bank, N.A. 15.73% 1 0.07% 1 0.07% MortgageIT, Inc. 14.76% 3 0.22% 3 0.22% Banc of America Funding 2007-D Trust9(a) X Unknown11(a) 1 0.11% 1 0.11% Banc of America Funding 2007-5 Trust10(a) X Bank of America, National Association 100.00% 45 5.12% 1 0.08% 0 0 0.00% 44 5.04% 0 0 0.00% 0 0 0.00% Banc of America Funding 2007-8 Trust9(a) X Unknown11(a) 4 0.22% 3 0.20% Banc of America Funding 2008-1 Trust X Bank of America, National Association 92 18.51% 3 0.62% 0 0 0.00% 0 0 0.00% 0 0 0.00% 3 0.62% 0 0 0.00% Banc of America Funding 2008-FT1 Trust Bank of America, National Association 100.00% 2.19% 0.24% 0 0 0.00% 0.27% 1.63% 23 0.05% Residential mortgages – Non-Prime Subtotal* 0 24 Residential mortgages – Non-Prime Subtotal* 0 Residential mortgages – Prime Banc of America Funding 2009-FT1 Trust Bank of America, National Association 100.00% 0.81% 17 0.09% 0 0 0.00% 67 0.37% 73 0.33% 7 0.02% Residential mortgages – Prime Subtotal* 17 0 67 73 7 Residential mortgages – Prime Subtotal* 0 Issuing Entities with No Demands for Repurchase or Replacement12(a) Residential mortgages – Non-Prime Banc of America Funding 2002-1 Trust X 100.00% Banc of America Funding 2002-2 Trust X 100.00% Banc of America Funding 2003-1 Trust X 100.00% Banc of America Funding 2003-2 Trust X 100.00% Banc of America Funding 2003-3 Trust X 100.00% Banc of America Funding 2004-1 Trust X 100.00% Banc of America Funding 2004-2 Trust X 100.00% Banc of America Funding 2004-3 Trust X 100.00% Banc of America Funding 2004-4 Trust X 100.00% Banc of America Funding 2004-5 Trust X 100.00% Banc of America Funding 2004-A Trust X 100.00% Banc of America Funding 2004-B Trust X 100.00% Banc of America Funding 2004-C Trust X 100.00% Banc of America Funding 2004-D Trust X 100.00% Banc of America Funding 2005-1 Trust X 100.00% Banc of America Funding 2005-2 Trust X 100.00% Banc of America Funding 2005-3 Trust X 100.00% Banc of America Funding 2005-4 Trust X 100.00% Banc of America Funding 2005-5 Trust X 100.00% Banc of America Funding 2005-6 Trust X 100.00% Banc of America Funding 2005-7 Trust X 100.00% Banc of America Funding 2005-8 Trust X 100.00% Banc of America Funding 2005-A Trust X 100.00% Banc of America Funding 2005-B Trust X 100.00% Banc of America Funding 2005-D Trust X 100.00% Banc of America Funding 2005-E Trust X 100.00% Banc of America Funding 2005-F Trust X 100.00% Banc of America Funding 2005-G Trust X 100.00% Banc of America Funding 2005-H Trust X 100.00% Banc of America Funding 2006-1 Trust X 100.00% Banc of America Funding 2006-2 Trust X 100.00% Banc of America Funding 2006-3 Trust X 100.00% Banc of America Funding 2006-4 Trust X 100.00% Banc of America Funding 2006-6 Trust X 100.00% Banc of America Funding 2006-8T2 Trust X 100.00% Banc of America Funding 2006-A Trust X 100.00% Banc of America Funding 2006-B Trust X 100.00% Banc of America Funding 2006-C Trust X 100.00% Banc of America Funding 2006-D Trust X 100.00% Banc of America Funding 2006-E Trust X 100.00% Banc of America Funding 2006-F Trust X 100.00% Banc of America Funding 2006-G Trust X 100.00% Banc of America Funding 2006-J Trust X 100.00% Banc of America Funding 2007-6 Trust X 100.00% Banc of America Funding 2007-7 Trust X 100.00% Banc of America Funding 2007-C Trust X 100.00% Banc of America Funding 2007-E Trust X 100.00% Residential mortgages – Prime Banc of America Funding 2000-1 Trust X 100.00% Suntrust Alternative Loan Trust, Series2005-1F X 100.00% Resecuritization Banc of America Funding Corporation Mortgage Certificate Backed Certificates, Series- 2006-R1 41 100.00% Banc of America Funding Corporation Mortgage Certificate Backed Certificates, Series- 2006-R2 22 100.00% Banc of America Funding Corporation Mortgage Certificate Backed Certificates, Series- 2007-R1 2 100.00% Banc of America Funding Corporation Mortgage Certificate Backed Certificates, Series- 2008-R1 100.00% Banc of America Funding Corporation Mortgage Certificate Backed Certificates, Series- 2008-R2 2 100.00% Banc of America Funding Corporation Mortgage Certificate Backed Certificates, Series- 2008-R3 X 3 100.00% Banc of America Funding Corporation Mortgage Certificate Backed Certificates, Series- 2009-R1 X 1 100.00% Banc of America Funding Corporation Mortgage Certificate Backed Certificates, Series- 2009-R2 1 100.00% Banc of America Funding Corporation Mortgage Certificate Backed Certificates, Series- 2009-R3 X 1 100.00% Total* 0 31 Total* 0 BANC OF AMERICA FUNDING CORPORATION Endnotes for Forms ABS-15G/A Repurchase Demand Activity Reporting Table Residential Mortgages & Resecuritizations 1(a) The originator is the party identified by the securitizer using the same methodology as the securitizer used to identify the originator of assets for purposes of complying with Item 1110 of Regulation AB (Subpart 229.1100 – Asset-Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123) in connection with registered offerings of asset-backed securities in the same asset class. Data regarding originators for assets that were not subject to demands to repurchase or replace has been omitted because it could not be obtained by the securitizer without unreasonable effort or expense due to the number of transactions, the number of originators and the length of time the securitizer has been engaged in transactions. 2(a) Reflects assets subject to demands to repurchase or replace that were received during the reporting period covered by this Form ABS-15G/A.Activity with respect to demands received during and prior to the reporting period covered by this Form ABS-15G/A is reflected elsewhere in this table.If an asset changed status during the reporting period covered by this Form ABS 15G/A, information regarding the asset will appear in this column and the other applicable column in this Form ABS 15G/A. In connection with the preparation of this filing, we undertook the following steps to gather the information required by this Form ABS-15G/A and Rule 15Ga-1: (i) identifying all asset-backed securities transactionsin which we acted as a securitizer that were not the subject of a filing on Form ABS-15G by an affiliated securitizer, (ii) performing a diligent search of our records and the records of affiliates that acted as securitizers in our transactions for all relevant information, (iii) reviewing appropriate documentation from all relevant transactions to determine the parties responsible for enforcing representations and warranties, and any other parties to the transaction that might reasonably be expected to have received repurchase requests(“Demand Entities”), and (iv) making written request of each Demand Entity to provide any information in its possession regarding requests or demands to repurchase any loans for a breach of a representation or warranty with respect to any relevant transaction that was not previously provided to us.We followed up written requests made of Demand Entities as we deemed appropriate.In addition, we requested information from trustees and other Demand Entities as to investor demands that occurred prior to July 22, 2010.It is possible that this disclosure does not contain information about all investor demands upon those parties made prior to July 22, 2010. 3(a) Reflects assets that were repurchased or replaced during the reporting period covered by this Form ABS-15G/A. The demand for repurchase or replacement relating to any asset reported in this column may have been received prior to the reporting period covered by this Form ABS-15G/A 4(a) Reflects assets for which the representing party has agreed to repurchase or replace the asset but repurchase proceeds and/or replacement assets were not yet received by the trustee or the master servicer, as applicable, as of the end of the reporting period covered by this Form ABS-15G/A. The demand for repurchase or replacement relating to any asset reported in this column may have been received prior to the reporting period covered by this Form ABS-15G/A. 5(a) Includes assets for which any of the following situations apply as of the end of the reporting period: (a) A related demand to repurchase or replace such asset was received by the representing party but not yet responded to by the end of the reporting period covered by this Form ABS-15G/A; (b) The representing party has responded to one or more related demands to repurchase or replace such asset by refuting the allegations supporting the most recent such demand and rejecting the repurchase demandbut the party demanding repurchase or replacement of such asset has responded to such rejection and continues to assert the merits of its demand; or (c)The representing party and the party demanding repurchase or replacement of such asset acknowledge that the ongoing dispute over the merits of such demand may not be readily resolved. The demand for repurchase or replacement relating to any asset reported in this column may have been received prior to the reporting period covered by this Form ABS-15G/A. 6(a) Includes assets for which any of the following situations apply as of the end of the reporting period: (a)The party demanding the repurchase or replacement of such asset has agreed to rescind its demand; (b)The party demanding the repurchase or replacement of such asset has not responded to the most recent rejection of the related repurchase demand by the representing party in over 180 days; or (c)Events unrelated to the repurchase or replacement of such asset, such as repayment of the asset by the related obligor, have negated the need for further consideration of the request to repurchase or replace such asset. The demand for repurchase or replacement relating to any asset reported in this column may have been received prior to the reporting period covered by this Form ABS-15G/A. 7(a) Reflects assets for which the representing party has responded to one or more related demands to repurchase or replace such asset by refuting the allegations supporting such demand and rejecting the repurchase demand(s) and the party demanding repurchase or replacement of such asset has not responded to the most recent such rejection as of the end of the reporting period covered by this Form ABS-15G/A. 8(a) An outstanding principal balance shown in this column is calculated (a) for any asset that has not been liquidated, as the remaining outstanding principal balance of the asset at the earlier of the date on which it was repurchased or replaced, if applicable, and the end of the reporting period covered by this Form ABS-15G/A, or (b) for any liquidated asset, as the remaining outstanding principal balance of the asset at liquidation following application of all borrower payments, but not including any insurance payments or liquidation proceeds applied to principal.This same principal balance is used in the calculating the numerator in the corresponding “% of principal balance” column.However, the denominator used to calculate the corresponding “% of principal balance” column is derived from the outstanding principal balances reported to the trustee or other calculation agent for the trust reporting period with the same ending date as the end of the reporting period covered by this Form ABS-15G/A, which amounts reflect any insurance payments or liquidation proceeds received on liquidated assets and applied to principal. 9(a) The Reportable Information for this issuing entity may include duplicative information because the securitizer was unable to reconcile information provided by a Demand Entity to the securitizer’s business records.The information presented includes both the information reflected on the securitizer’s records and the information provided by the Demand Entity.The Demand Entity provided Reportable Information for assets that comprise more than 20% of the total principal balance of assets as of the end of the reporting period covered by this Form ABS 15G/Aa-1 for which Reportable Information is presented for this issuing entity.Based on information provided by the Demand Entity, the Reportable Information provided by the Demand Entity was prepared using the reporting conventions described in the immediately following footnote. 10(a) The Reportable Information for this issuing entity was provided solely by a Demand Entity.The securitizer is unable to reconcile the Reportable Information for this issuing entity to information in itsbusiness records.Based on information provided by the Demand Entity, the Reportable Information provided by the Demand Entity was prepared using the following reporting conventions: “Outstanding Principal Balance” equals the remaining outstanding principal balance of the asset reflected on the distribution or payment reports at the end of the related reporting period, or if the asset has been liquidated prior to the end of the related reporting period, the final outstanding principal balance of the assets reflected on the distribution or payment reports prior to liquidation. “Subject to Demand” includes assets for which a repurchase demand has been identified and coded by the reporting Demand Entity. “Repurchased or Replaced” includes assets which have been repurchased or replaced. “Repurchaser” means the party obligated under the transaction documents to repurchase an asset. “Repurchase Enforcer” means the party obligated under the transaction documents to enforce the obligations of any Repurchaser. “Repurchase Pending” if the reporting Demand Entity is the Repurchase Enforcer, includes assets for which a demand notice has been sent by the Demand Entity, as Repurchase Enforcer, to the Repurchaser.An asset remains in this category until (using the reporting Demand Entity’s reporting conventions) (i) an asset has been repurchased or replaced, (ii) a demand is determined to be a “Demand in Dispute”, (iii) a demand is determined to be a “Demand Withdrawn”, or (iv) a demand is determined to be a “Demand Rejected.” If the reporting Demand Entity is not the Repurchase Enforcer, includes assets for which the reporting Demand Entity (x) has sent notice of any demand for repurchase to the related Repurchase Enforcer, or (y) has received notice of a repurchase demand but has determined it is not required to take further action regarding such demand pursuant to its obligations under the applicable transaction documents.An asset remains in this category until the reporting Demand Entity receives actual knowledge from the related Repurchase Enforcer, Repurchaser, or other transaction party, that the repurchase demand should be changed to “Demand in Dispute,” “Demand Withdrawn,”“Demand Rejected,” or “Repurchased” using the reporting Demand Entity’s reporting conventions. “Demand in Dispute” includes assets for which (i) a response is received from the Repurchaser which refutes a repurchase demand, or (ii) the applicable cure period has expired. “Demand Withdrawn” includes assets for which a previously submitted repurchase demand is withdrawn by the original requesting party. “Demand Rejected” if the reporting Demand Entity is the Repurchase Enforcer, includes assets for which the Demand Entity has determined that it will no longer pursue enforcement of a previously submitted repurchase demand.If the reporting Demand Entity is not the Repurchaser Enforcer, includes assets for which the reporting Demand Entity receives actual knowledge from the related Repurchase Enforcer that it has determined not to pursue a repurchase demand. 11(a) Data regarding the assets reported in this row was obtained from a report provided by a Demand Entity that either omitted the identity of the related originator(s) or contained data regarding the identity of the related originator(s) that the securitizer could not decipher.Data regarding originators reported as “Unknown” has been omitted because it could not be obtained by the securitizer without unreasonable effort or expense because the information provided by the related Demand Entity could not be reconciled to the business records of the securitizer. 12(a) Data voluntarily provided for trusts with no repurchase demands includes transaction name, CIK number, if a registered transaction, number of assets and principal balance of assets as of the closing date. *(Sub)totals for # of assets and principal balance of assets are shown in separate rows due to technical formatting limitations.The first consecutive (sub)total row presents the (sub)total for the # of assets and the second such row presents the (sub)total for the principal balance of such assets.
